STEINBERG, Judge,
concurring:
I concur in the majority’s decision to affirm the BVA decision, and I agree that sections 3675 and 3676 of title 38, U.S.Code, require that a course be approved before Department of Veterans Affairs (VA) educational assistance benefits may be paid. However, I disagree with the majority’s conclusion that the statutory and regulatory provisions involved are so confusing that the extent of the Secretary’s authority to approve courses is unclear.1 Although the statutory and regulatory drafting could be more exact, perfection is not required. Cf. Jones v. Brown, 41 F.3d 634, 639 (Fed.Cir.1994) (“Congress need not enact a dictionary each time it passes a law”). I believe that a proper contextual reading of the statutory and regulatory scheme shows that the Secretary does not have an unlimited grant of authority to approve courses.
The majority states that under a “plain meaning” analysis, the words “or by the Secretary” in section 3672(a) “appear! ] to grant plenary approval authority to the Secretary, such that the Secretary could approve classes irrespective of whether there is an approving agency for the state.” Ante at 219. The majority notes that there are express statutory limitations on the Secretary’s approval power in sections 3671 and 3672, and that these limitations conflict with an interpretation that the words “by the Secretary” are an unlimited grant of power to approve courses, but the majority suggests, nonetheless, that this interpretation is the “plain meaning”. Ibid.
I do not believe that the language “or by the Secretary”, when taken in context, can reasonably be interpreted to mean that the Secretary can approve just any course that is not approved by a State approving agency. “It [is] fundamental that a section of a statute should not be read in isolation from the context of the whole act, and that in fulfilling our responsibility in interpreting legislation, ‘we must not be guided by a single sentence or member of a sentence, but [should] look to the provisions of the whole law, and to its object and policy.’” Richards v. United States, 369 U.S. 1, 11, 82 S.Ct. 585, 592, 7 L.Ed.2d 492 (1962). “ ‘[T]he meaning of statutory language, plain or not, depends on context.’ ”. Brown v. Gardner, — U.S. -, -, 115 S.Ct. 552, 555, 130 L.Ed.2d 462 (1994) (quoting King v. St. Vincent’s Hosp., 502 U.S. 215, 220-21 n. 9, 112 S.Ct. 570, 573-74 n. 9, 116 L.Ed.2d 578 (1991)); see also Talley v. Derwinski, 2 Vet.App. 282, 286 (1992) (“ ‘[E]ach part or section [of a statute] should be construed in connection with every other part or section so as to produce a harmonious whole.’ ”) (quoting 2A N. Singer, Sutherland on Statutory Construction § 46.05 (4th ed. 1984)). Thus, the Court should consider the “plain meaning” of all of the words of the relevant statutes and regulations, and consider that meaning in context.
Sections 3671 and 3672, read together, compel the conclusion that course approval by the Secretary must be in accordance with the provisions of chapters 34, 35, and 36. There are two general situations in which the Secretary is expressly authorized by law to approve courses, and these are set forth in sections 3671 and 3672(a),(c) (Secretary acting as a state approving agency (SAA)) and section 3672(b) (Secretary approving courses offered by federal agencies). In the latter situation, section 3672(b) restricts the Secretary’s express approval authority by providing that when the Secretary is approving courses offered by federal agencies, he is *221bound by “other laws to supervise such education”.
As to the former situation, section 3671(b)(2) provides that when there is no State approving agency the Secretary is deemed to be the approving agency and that “the provisions of this chapter which refer to a State approving agency shall be deemed to refer to the Secretary”. Immediately thereafter in the statute, the section 3672(a) sentence following the sentence referring to approval “by the Secretary” refers back to section 3671(b)(2) when it states that approval of courses by SAAs “shall be in accordance with the provisions of this chapter and chapters 34 and 35 of this title and such other regulations and policies as the State approving agency may adopt.” Furthermore, section 3672(b) provides in the second sentence that the Secretary “may approve any course in any other educational institution in accordance with the provisions of this chapter and chapters 34 and 35 of this title.” This sentence is logically read as the implementing language for the “by the Secretary” reference in section 3672(a). (The word “other” is apparently used to distinguish educational institutions in general from a federal agency acting as an educational institution, the latter of which is dealt with in the first sentence of section 3672(b).)
The majority gives insufficient weight to its observation that its interpretation as to “plain meaning” would render part of the law nugatory. If, by virtue of the four words in section 3672(a), the Secretary had unlimited powers to approve courses, then it would seem superfluous to provide in section 3672(b) that he has to act in accordance with the rest of chapter 36 and with chapters 34 and 35. Furthermore, it would also seem incongruous for the statute to state that the provisions applying to SAAs also apply to the Secretary or that the Secretary is bound by certain other laws when he is approving courses offered by other federal agencies, because the Secretary would not have to follow such directives if he had an unlimited section 3672(a) power to approve just any course.
To sum up, the words “or by the Secretary” in the first sentence of section 3672(a) apply only, to the two situations where an SAA does not govern — (1) where the Secretary acts as an SAA (either because the state does not set one up (or enter into an agreement with VA) or as to apprenticeship training under section 3672(e)), and (2) where he is responsible for approving courses offered by an agency of the federal government— and separate statutory provisions specifically limit the Secretary’s powers in each of these situations.
The majority also finds that the implementing regulations “are less than conclusive” and that 38 C.F.R. § 21.4250(b)(3) (1995) supports the interpretation that the Secretary has plenary authority to approve courses “even if an approving agency exists in the particular state involved.” Ante at 219. However, I believe this regulation leads to just the opposite conclusion. First, the regulation allows VA to approve courses only in the narrow circumstance where an SAA has received an application and has furnished notice that it “does not intend to act on the application”. This provision would apply only when an SAA refused to grant or deny an application, and thus serves as a means of mitigation in eases where SAAs fail to carry out their duties. Second, § 21.4250(c) sets out the ways in which VA may act to approve courses, and the general provision in paragraph (c)(2)(iv) provides expressly that approval must be “in accordance with the provisions of 38 U.S.C. Chapter 36”.
As to 38 C.F.R. § 21.4152(b)(5) (1995), it should be noted that paragraph (b) does not in itself grant any authority to the Secretary, but merely states that § 21.4152(a) does not restrict any authority “conferred on VA”, meaning otherwise provided to the Secretary. There is a provision regarding approval power in § 21.4251(e)(iv), but it is expressly limited by the requirement that approval be “in accordance with the provisions of’ chapter 36.
Accordingly, if there is much room for doubt in the statutory language — and I do not find it — the regulations remove it. The Secretary neither was granted by the Congress nor claims in his regulations an unrestricted course-approval authority.
*222For the above reasons, I concur in the result reached by the majority, but do not agree with its conclusion that the statutory and regulatory scheme could reasonably be interpreted to provide the Secretary with unrestricted course-approval authority.